UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . GAME PLAN HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 333-160730 20-0209899 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1712 Ravanusa Drive, Henderson, NV 89052 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (702) 951-1385 N/A (Former name or former address if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yeso No x Class of Stock No. Shares Outstanding Date Common Stock March 31, 2011 EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (“Amendment No. 1”) amends the Form 10-Q of Game Plan Holdings, Inc., a Nevada corporation (the “Company”, “we” or “us”), for the quarter ended March 31, 2011, as filed with the Securities and Exchange Commission (the “SEC”) on May 16, 2011. This Amendment No. 1 is being filed to include revised financial and disclosure information of the Company.Other than the aforementioned amendments, this Amendment No. 1 does not amend, update or change any other items or a disclosures contained in the original filing of the Form 10-Q for the quarter ended March 31, 2011. In accordance with Rule 12b-12 under the Securities Exchange Act of 1934, as amended, updated certifications by our principal executive officer and principal financial officer are filed as Exhibits to this Amendment No. 1. 2 PART I – FINANCIAL INFORMATION Game Plan Holdings, Inc (A Development Stage Company) BALANCE SHEETS March 31, 2011 December 31, 2010 (unaudited) (audited) (restated) ASSETS Current assets Cash $ $ Marketable securities Related party receivable - Total current assets Property and equipment, net Intangible assets Website, net Other assets Security deposit Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Due to a related party $ $ Accounts payable and accrued liabilities Total current liabilities Stockholders' equity Common stock, authorized 100,000,000 shares, par value $0.001, issued and outstanding at March 31, 2011 and December 31, 2010 is 14,100,000 and 14,100,000 respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these statements. 3 Game Plan Holdings, Inc (A Development Stage Company) STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 From inception (March 25, 1999) through March 31, 2011 (restated) (restated) Revenue $
